Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 1 of 7




                                                MEMO ENDORSED
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 2 of 7
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 3 of 7
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 4 of 7
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 5 of 7
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 6 of 7
Case 1:10-cr-00228-LTS Document 1537
                                1536 Filed 03/30/20 Page 7 of 7




 The Government must file its written response to the foregoing application by April 3, 2020, at
 5:00 p.m. Medical or other confidential personal information may be redacted in the version
 filed on ECF. The response must include a copy of the Attorney General's March 26, 2020,
 memorandum that is referred to in the application. A complete courtesy copy must be provided
 to defense counsel and emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Any
 reply, which must state whether the defendant, after consultation with counsel, consents to
 waive his appearance for a telephonic hearing to be conducted by the Court with counsel, must
 be filed by April 7, 2020, at 3:00 p.m.

 SO ORDERED.
 /s/ Laura Taylor Swain, USDJ 3/30/2020
